Citation Nr: 0307235	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to a higher rating for residuals of 
dislocation of the right shoulder with right carpal tunnel 
syndrome e and C8-T1 radiculopathy, initially assigned a 
10 percent evaluation, effective from August 1996.

2.  Entitlement to a higher rating for neuralgia secondary to 
ilioinguinal neuroma and inguinal hernia repair, initially 
assigned a 10 percent evaluation, effective from October 
1994.

3.  Entitlement to a higher rating for a scar from right 
inguinal hernia repair, initially assigned a 10 percent 
evaluation, effective from June 1992.

4.  Entitlement to a higher rating for status post right 
inguinal hernia repair, initially assigned a zero percent 
evaluation, effective from April 1995.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1979 to October 1982.

A June 1993 RO rating decision granted service connection for 
residuals of right inguinal hernia repair manifested by a 
scar and assigned a 10 percent evaluation for this condition, 
effective from June 1992.  The veteran disagreed with the 
evaluation assigned for the condition and the RO sent him a 
statement of the case on this issue in September 1993.  The 
veteran's testimony at a hearing in October 1993 constitutes 
a substantive appeal on the issue.  Subsequent RO rating 
decisions denied disability compensation in accordance with 
38 U.S.C.A. § 1151 for a heart condition; granted disability 
compensation in accordance with 38 U.S.C.A. § 1151 for 
residuals of dislocation of the right shoulder with right 
carpal tunnel syndrome and C8-T1 radiculopathy and assigned a 
10 percent evaluation, effective from August 1996; and 
recharacterized the residuals of right inguinal hernia 
repair, assigning a separation evaluation of 10 percent for 
neuralgia of the ilioinguinal nerve, effective from October 
1994, a separate 10 percent evaluation for the tender scar, 
and a separate zero percent evaluation for status post right 
inguinal hernia repair, effective from April 1995.  The 
veteran appealed those matters and the case was sent to the 
Board of Veterans' Appeals (Board).

In an August 2002 decision, the Board denied the appeal for 
the claims noted in the above paragraph.


FINDINGS OF FACT

1.  The veteran was notified of certification and transfer of 
his appeal to the Board by letter of October 17, 2001.

2.  On January 17, 2002, the RO received VA medical reports 
of the veteran's treatment for the right shoulder disability 
in 2001 and 2002.

3.  In March 2003, the Board received VA medical reports of 
the veteran's treatment for the right shoulder disability and 
residuals of right inguinal repair in 2000 and 2001.

4.  The August 2002 Board decision did not consider VA 
reports of the veteran's treatment for the right shoulder 
condition and residuals of right inguinal hernia repair in 
2000, 2001, and 2002.


CONCLUSION OF LAW

Due process requires that the August 2002 Board decision be 
vacated with regard to the issues of entitlement to higher 
ratings for residuals of dislocation of the right shoulder, 
neuralgia secondary to ilioinguinal neuroma and inguinal 
hernia repair, a scar from right inguinal hernia repair, and 
status post right inguinal hernia repair, and that the 
veteran's appeal of those issues be considered by another 
member of the Board based on all the evidence of record.  
38 U.S.C.A. §§ 7102, 7104(a), 7105(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from May 1979 to October 1982.

A June 1993 RO rating decision granted service connection for 
residuals of right inguinal hernia repair manifested by a 
scar and assigned a 10 percent evaluation for this condition, 
effective from June 1992.  Subsequent RO rating decisions 
denied disability compensation in accordance with 38 U.S.C.A. 
§ 1151 for a heart condition; granted disability compensation 
in accordance with 38 U.S.C.A. § 1151 for residuals of 
dislocation of the right shoulder with right carpal tunnel 
syndrome and C8-T1 radiculopathy and assigned a 10 percent 
evaluation, effective from August 1996; and recharacterized 
the residuals of right inguinal hernia repair, assigning a 
separation evaluation of 10 percent for neuralgia of the 
ilioinguinal nerve, effective from October 1994, a separate 
10 percent evaluation for the tender scar, and a separate 
zero percent evaluation for status post right inguinal hernia 
repair, effective from April 1995.  

The veteran appealed the above claims and the case was sent 
to the Board of Veterans' Appeals (Board).  The veteran was 
notified of certification and transfer of his appeal to the 
Board by letter of October 17, 2001.

On January 17, 2002, VA medical reports of treatment for his 
right shoulder condition in 2001 and 2002 were received by 
the RO.  In March 2002, VA medical reports of his treatment 
for the right shoulder condition and residuals of right 
inguinal hernia repair in 2000 and 2001 were received by the 
Board.  In the August 2002 decision, the Board denied the 
veteran's appeal for the claims listed on the first page of 
this decision and entitlement to disability compensation in 
accordance with 38 U.S.C.A. § 1151 (West 2002) for a heart 
condition.  The Board decision did not consider the VA 
reports of his treatment for the right shoulder condition and 
residuals of right inguinal hernia repair from 2000 to 2002 
that were constructively of record at that time.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran has a right to a decision by a member of the 
Board designated by the Chairman on a matter under appeal 
based on all the evidence of record.  38 U.S.C.A. §§ 7102, 
7104(a) 7105(a).  The Board may vacate a prior decision for 
denial of due process.  38 C.F.R. § 20.904(a).  In this case, 
the VA medical reports of the veteran's treatment for the 
right shoulder condition and residuals of right inguinal 
hernia repair from 2000 to 2002 are considered to be evidence 
in the record at the time of the August 2002 Board decision 
and should have been considered by the Board.  

In view of the above, the August 2002 decision is vacated 
with regard to the issues listed on the first page of this 
decision.  Those issues will be considered de novo by another 
member of the Board.



ORDER

The August 2002 decision regarding the issues of entitlement 
to a higher rating for residuals of dislocation of the right 
shoulder with right carpal tunnel syndrome and C8-T1 
radiculopathy, initially assigned a 10 percent evaluation, 
effective from August 1996; entitlement to a higher rating 
for neuralgia secondary to ilioinguinal neuroma and inguinal 
hernia repair, initially assigned a 10 percent evaluation, 
effective from October 1994; entitlement to a higher rating 
for a scar from right inguinal hernia repair, initially 
assigned a 10 percent evaluation, effective from June 1992; 
and entitlement to a  higher rating for status post right 
inguinal hernia repair, initially assigned a zero percent 
evaluation, effective from April 1995, are VACATED, and the 
appeal of those issues will be referred for de novo 
consideration by another member of the Board.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals




